Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider (US RE48,867).
As to claim 1, Schneider teaches a method of secure media processing, the method comprising: 
receiving a digital media asset  (i.e., agreement document) and an information set associated with the digital media asset from one or more user devices (fig. 1); receiving execution information from the one or more user devices (col. 4, line 60 to col. 5, line 2); executing instructions stored in memory, wherein execution of the instructions by a processor causes the processor (fig. 1) to: 

merge the digital media asset and the information set with the execution information (col. 3, lines 15-16, col. 5, lines 24-27), and 
generate a finalized document (i.e., signed agreement document) that includes the digital media asset, the information set, and the execution information (col. 3, lines 16-18, col. 5, lines 27-35).  
As to claim 2, Schneider teaches the digital media asset is a digital document, and wherein the finalized document is a notarized version of the digital document (col. 5, lines 28-29).  
As to claim 3, Schneider teaches the information set associated with the digital media asset includes sensor measurements and metadata regarding the digital media asset (i.e., a camera and fingerprint scanner in fig. 2).  
As to claim 4, Schneider teaches the execution information includes at least one of biometric information, a signature, or an identification from the one or more user devices (col. 3, lines 8-10).
As to claim 5, Schneider teaches the execution information includes an authorization of a notary (col. 3, lines 8-10).
As to claim 6, Schneider teaches the execution information identifies a time associated with the authorization of the notary (col. 3, lines 8-10).
As to claim 7, Schneider teaches encrypting, using asymmetrical encryption, at least one of the digital media asset, the information set, the execution information, and the finalized document (col. 3, lines 1-5).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US RE48,867) and Sapena Soler (US P. No. 2020/0403796).
As to claim 8, Although Schneider does not teach transferring the finalized document to a secure server, Sapena Soler teaches the above limitation (p. [0043-0044]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the communication system of Schneider to send the finalized document to a secure server. The suggestion for modifying the communication system of Schneider can be reasoned by one of ordinary skill in the art as set forth above by Sapena Soler because the modified communication system would increase the functionalities to have an 
As to claim 9, Sapena Soler teaches the secure server is one of a set of one or more computing devices hosting a distributed ledger that includes information corresponding to the finalized document (p. [[0012]).
As to claim 10, Sapena Soler teaches the finalized document is accessible from a web portal associated with the secure server (i.e., proxy server via internet in fig. 2. Therefore, there is  the web portal associated with the secure server).
As to claims 18-19, due to the similarities of these claims to those of claims 8-9, these claims are rejected by the combination of Schneider and Sapena Soler as the reasons applied to claims 8-9.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Alrahaili (US P. No. 2021/0400161) discloses electronically adding a digital signature and document identification data to the intermediate official communication document to create a finalized official communication document, and outputting the finalized official communication document to the first party as the request document, and sending the request document to the second party in a determined way from the first party.

	



	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 04,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672